           Case 2:20-mj-00709-BNW Document 45 Filed 07/01/21 Page 1 of 4



     GABRIEL L. GRASSO, ESQ.
 1
     Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ELKIND
 6
                                   UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                    )
10                                                )
                            Plaintiff,            )
11                                                )     Case No.:     2:20-mj-00709-BNW-1
     vs.                                          )
12                                                )     STIPULATION TO CONTINUE
13   SHEENA ELKIND,                               )     PRELIMINARY EXAMINATION DATE
                                                  )
14                                                )     (EIGHTH REQUEST)
                     Defendant.                   )
15   ______________________                       )
16
              IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, District of Nevada, and Shaheen Torgoley, Assistant United
18
     States Attorney, counsel for the United States of America, and Gabriel L. Grasso, Esq,
19
20   counsel for SHEENA ELKIND, that the Preliminary Examination hearing currently

21   scheduled for July 6, 2021 at 10:00 a.m., be vacated and set to a date and time convenient
22   to this court but no sooner than forty five (45) days.
23
              The Stipulation is entered into for the following reasons:
24
              1. Counsel for the defendant needs additional time to review available discovery.
25
                 Additionally, newly assigned government counsel needs additional time to
26
27               become familiar with the case.

28            2. Mr. ELKIND is on Pretrial Release and does not object to the continuance.

              3. The parties agree to the continuance.
      Case 2:20-mj-00709-BNW Document 45 Filed 07/01/21 Page 2 of 4


          4. The additional time requested herein is not sought for purposes of delay, but
 1           merely to allow counsel for defendant sufficient time within which to be able to
 2
             effectively and complete investigation of the discovery materials provided.
 3
          5. Denial of this request for continuance would result in a miscarriage of justice.
 4
          6. The additional time requested by this Stipulation is excusable in computing the
 5
 6           time within which the trial herein must commence pursuant to the Speedy Trial

 7           Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors
 8           under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).
 9
          7. This is the eighth request for a continuance of the preliminary hearing date in this
10
             case.
11
12        DATED this 1st day of July, 2021.

13
     GABRIEL L. GRASSO, P.C.                         CHRISTOPHER CHIOU
14   Counsel for SHEENA ELKIND                       Acting United States Attorney
15
     By_/s/ Gabriel L. Grasso___________             By_/s/ Shaheen Torgoley________
16   GABRIEL L. GRASSO, ESQ.                         Assistant United States Attorney

17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
           Case 2:20-mj-00709-BNW Document 45 Filed 07/01/21 Page 3 of 4



     GABRIEL L. GRASSO, ESQ.
 1   Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ELKIND
 6                                  UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                    )
                                                  )
 9                           Plaintiff,           )
                                                  )       Case No.:   2:20-mj-00709-BNW-1
10
     vs.                                          )
11                                                )       FINDINGS OF FACT, CONCLUSIONS
     SHEENA ELKIND,                               )       OF LAW AND ORDER
12                                                )
                                                  )
13
                     Defendant.                   )
14   ______________________                       )

15                                         FINDINGS OF FACT
16            Based on the pending Stipulation of counsel, and good cause appearing therefore,
17   the Court finds that:
18            1. Counsel for the defendant needs additional time to review available discovery.

19               Additionally, newly assigned government counsel needs additional time to
20
                 become familiar with the case.
21
              2. Mr. ELKIND is on Pretrial Release and does not object to the continuance.
22
              3. The parties agree to the continuance.
23
24            4. The additional time requested herein is not sought for purposes of delay, but

25               merely to allow counsel for defendant sufficient time within which to be able to
26               effectively and complete investigation of the discovery materials provided.
27
              5. Denial of this request for continuance would result in a miscarriage of justice.
28

                                                      3
        Case 2:20-mj-00709-BNW Document 45 Filed 07/01/21 Page 4 of 4


            6. The additional time requested by this Stipulation is excusable in computing the
 1             time within which the trial herein must commence pursuant to the Speedy Trial
 2
               Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors
 3
               under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).
 4
            7. This is the eighth request for a continuance of the preliminary hearing date in this
 5
 6             case.

 7                                    CONCLUSIONS OF LAW
 8          The ends of justice served by granting said continuance outweigh the best interest
 9
     of the public and the defendant in a speedy trial, since the failure to grant said continuance
10
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient
11
12   time and the opportunity within which to be able to effectively and thoroughly prepare for

13   trial, taking into account the exercise of due diligence.

14          The continuance sought herein is excusable under the Speedy Trial Act, Title 18,
15
     United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title
16
     18, United States Code, § 3161(h)(7)(B)(i), (iv).
17
18
19                                              ORDER

20          IT IS THEREFORE ORDERED that the Preliminary Examination hearing currently
21   scheduled for July 6th, 2021, at 10:00 a.m., be vacated and continued to
22        August 23, 2021
     ______________________.
23
24
            July____
     DATED this  6, 2021.
                      day of ________________, 2021.
25
26
27                                              ____________________________________
                                                UNITED STATES DISTRICT JUDGE
28

                                                   4
